DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 12-20, drawn to a snow melting apparatus for melting a snow mound from the inside out, classified in E01H5/10.
II. Claim 11, drawn to a snow melting apparatus for melting a pocket out of a snow mound, classified in E01H5/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Invention I requires the heating probe to be inserted into the center of the snow mound and to melt from the inside out while invention II melts the outer surface of the snow mound resulting in these inventions demonstrating different modes of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

resources, or employing different search strategies or search queries). In the instant case invention I recites melting the snow mound from the inside out while invention II recites melting the outer surface of the snow mound resulting in the need for a search for two different processes. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Antony Edwards on 12/21/2021 a provisional election was made without traverse to prosecute the invention of a snow melting apparatus for melting a snow mound from the inside out, claims 1012 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exhaust passage through the snow mound of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneshi (JP H11264511 A).
Regarding claim 1, Yoneshi teaches a process for melting a snow mound located on a ground surface (¶ [0007]; Fig. 3, snow cover s), the process comprising:
actuating a heat emitting apparatus (Fig. 2, flamethrower 3); and
inserting an elongate portion of the heat emitting apparatus into the snow mound so as to emit 
a heated medium into a central portion of the snow mound (¶ [0012], lines 123-125), wherein the elongate portion is proximate the ground surface (Fig. 3, cavity S1 is proximal to the ground); and
	wherein the snow mound forms an insulating container for retaining the emitted heat within the container during the melting process (Fig. 3, cavity S1 is formed from the heat emitted from flamethrower 3 thus creating an insulating container from the snow).  
Regarding claim 2, Yoneshi teaches the process of claim 1, and Yoneshi further teaches wherein the heated medium includes a heated gas (¶ [0030], lines 320-322, heated medium is flame and the resultant heated gas from the flame that allows for the snow to melt without being touched by the flame).
Regarding claim 3, Yoneshi teaches the process of claim 1, and Yoneshi further teaches further comprising manipulating the elongate portion so as to direct the heated medium into a selected area of the snow mound (¶ [0015], lines 174-177).
Regarding claim 5, Yoneshi teaches the process of claim 3, and Yoneshi further teaches wherein the selected area of the snow mound is disposed opposite the ground surface (Fig. 3, cavity S1 is opposite the ground).
Regarding claim 8, Yoneshi teaches the process of claim 1, and Yoneshi further teaches wherein the inserting step is completed prior to the actuating step (¶ [0011], lines 103-107, flame radiating cylinder 3 is inserted then flame a is injected).
Regarding claim 10, Yoneshi teaches the process of claim 1, and Yoneshi further teaches wherein the inserting step includes substantially encasing an outer surface of the elongate portion of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of David (US 4633603 A).
Regarding claim 4, Yoneshi teaches the process of claim 3, however Yoneshi fails to teach wherein the elongate portion includes a directional valve for directing the heated medium emitted by the heat emitting apparatus into the selected area of the snow mound; and
wherein the step of manipulating the elongate portion includes actuating the directional valve.
David teaches wherein the elongate portion includes a directional valve (Fig. 6, flap 70) for 
directing the heated medium emitted by the heat emitting apparatus into the selected area of the snow mound (functional language); and
wherein the step of manipulating the elongate portion includes actuating the directional valve (Column 4, lines 16-32; Fig. 6, hydraulic cylinder, piston 74).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of David to modify Yoneshi to include a directional valve on the snow melting apparatus. Doing so allows for the speed and direction of the medium to be adjusted (Column 4, lines 30-32).
Claims 6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of Rogers (US 6904708 B2).
Regarding claim 6, Yoneshi teaches the process of claim 2, however Yoneshi fails to teach wherein the heat emitting apparatus further comprises a heat exchanger including a burner for generating the heated medium; a fuel supply for fueling the burner; a 25blower for transferring the heated medium to the elongate portion through a probe conduit; 
and an exhaust conduit in communication with the heat exchanger for exhausting a volume of exhaust gases generated by the burner.  
Rogers teaches of the heat emitting apparatus further comprises a heat exchanger (Column 5, lines 6-14; Fig. 1, heat exchanger 130) including a burner (burner 126) for generating the heated medium; a fuel supply for fueling the burner (Column 5, lines 45-50); a 25blower (blower 194) for transferring the heated medium to the elongate portion through a probe conduit; 
and an exhaust conduit in communication with the heat exchanger (exhaust pipe 132) for exhausting a volume of exhaust gases generated by the burner.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rogers to modify Yoneshi as modified to include a heat exchanger, a burner, fuel supply, blower and exhaust conduit to the heat emitting probe. Doing so allows for a selected efficiency of the heat exchanger to melt a desired amount of snow per hour (Column 5, lines 23-31) and for the products of combustion to be exhausted and allow for their residual heat to be used to increase the temperature of the melt water (Column 7, lines 36-46).
Regarding claim 12, Yoneshi teaches an apparatus for carrying out the process of claim 1 for melting a snow mound located on a ground surface, Yoneshi further teaches the apparatus comprising:
a heat source for generating a heated medium (¶ [0020]),
the elongate heat probe configured to be inserted into the snow mound proximate the ground 

wherein the heated medium is emitted from the elongate heat probe (Fig. 3, flame release holes 8, flame a).
Yoneshi fails to teach a heat exchanger for transferring the heated medium through a probe conduit to an elongate heat probe (limitation following for is considered functional language).
Rogers teaches of a heat exchanger within a snow melting apparatus (Column 5, lines 6-14; Fig. 1, heat exchanger 130). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rogers to modify Yoneshi to include a heat exchanger within the heating probe. Doing so allows for a selected efficiency of the heat exchanger to melt a desired amount of snow per hour (Column 5, lines 23-31).
Regarding claim 13, Yoneshi as modified teaches the apparatus of claim 12, and Yoneshi further teaches wherein the heated medium is heated air and the heat exchanger further comprises a blower (¶ [0023], lines 255-258) for transferring the heated medium from the heat source through the probe conduit to the elongate heat probe (functional language).
Regarding claim 14, Yoneshi as modified teaches the apparatus of claim 13, and Yoneshi further teaches wherein the heat source is a burner (Fig. 2, flame emitting cylinder 3) configured to combust a fuel. 
Yoneshi fails to teach the heat exchanger further including an exhaust conduit for exhausting an exhaust gas generated by the burner when combusting the fuel.
Rogers teaches of the heat exchanger (Fig. 1, heat exchanger 130) further including an exhaust conduit for exhausting an exhaust gas generated by the burner when combusting the fuel (Fig. 1, exhaust pipe 132). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rogers to modify Yoneshi as modified to include an exhaust pipe foe the combustion heat exchanger. Doing so would 
Regarding claim 15, Yoneshi as modified teaches the apparatus of claim 14, and Rogers further teaches wherein the exhaust conduit includes a heat exchanger end connected to the heat exchanger (Fig. 1, exhaust pipe 132 is connected to heat exchanger 130) and an exhaust end oppositely disposed from the heat exchanger end (exhaust tip 146), wherein the exhaust gas is a heated exhaust gas (Column 7, lines 36-46) and the exhaust end is configured to be inserted into the snow mound so as to transmit the heated exhaust gas into the snow mound (functional language).
Regarding claim 16, Yoneshi as modified teaches the apparatus of claim 12, and Yoneshi further teaches wherein the elongate heat probe comprises a support base (Fig. 3, sled 16), the support base configured to be adjacent the ground surface when the elongate heat probe is inserted into the snow mound (functional language).
Regarding claim 17, Yoneshi as modified teaches the apparatus of claim 16, and Yoneshi further teaches wherein the support base is mounted to the elongate heat probe in sliding relation, wherein the elongate heat probe is configured to slide along a longitudinal probe axis, the probe axis being parallel to a slide axis of the support base so as to enable sliding translation of the elongate heat probe relative to the support base (¶ [0028]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of Rogers (US 6904708 B2) and Kubo (JP H07274798 A).
Regarding claim 18, Yoneshi as modified teaches the apparatus of claim 12, and Yoneshi further teaches wherein the elongate heat probe comprises a hollow body defining a cavity (Fig. 2, gap portion 6), the cavity in fluid communication with the probe conduit (¶ [0023]) and configured to receive the heated medium, the body further defining one or more through holes extending from the cavity to an outer surface of the body (flame releasing holes 8), wherein when the apparatus is actuated, the heated 
Yoneshi fails to teach the heated medium is transferred from the heat exchanger through the 
probe conduit, the cavity and the one or more through holes so as to contact a volume of the snow mound proximate the outer surface of the body.
	Kubo teaches of a snow melting apparatus that teaches the heated medium being transferred from the heat exchanger the a probe conduit to (¶ [0007], lines 90-100; boiler 17 is heat exchanger), the cavity and the one or more through holes so as to contact a volume of the snow mound proximate the outer surface of the body (¶ [0006]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kubo to modify Yoneshi as modified to include a heat exchanger that keeps combustion and the heating medium separate. Doing so allows for an environmentally efficient way to remove snow (¶ [0006]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of Rogers (US 6904708 B2) and Ellsworth (US 5522181 A).
Regarding claim 7, Yoneshi as modified teaches the process of claim 6, however Yoneshi fails to further teach further comprising:
creating an exhaust passage in the snow mound, the exhaust passage extending between the 
central portion of the snow mound and an outer surface of the snow mound; and
	inserting an outlet end of the exhaust conduit into the central portion of the snow mound;
	wherein the outlet end of the exhaust conduit is in fluid communication with the exhaust passage of the snow mound; and
	wherein the exhaust gases are heated exhaust gases exhausted through the outlet end of the exhaust conduit and the exhaust passage of the snow mound.

	inserting an outlet end of the exhaust conduit into the central portion of the snow mound (see annotated Fig. 8 of Ellsworth below);
	wherein the outlet end of the exhaust conduit is in fluid communication with the exhaust passage of the snow mound (see annotated Fig. 8); and
	wherein the exhaust gases are heated exhaust gases exhausted through the outlet end of the exhaust conduit and the exhaust passage of the snow mound (see annotated Fig. 8).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Ellsworth to modify Yoneshi as modified to include an exhaust passage within a snow mound. Doing so would allow for the circulation of air and fumes out of the snow mound (see annotated Fig. 8 below; Column 4, lines 48-49). 

    PNG
    media_image1.png
    386
    762
    media_image1.png
    Greyscale

Annotated Fig. 8 of Ellsworth 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of Rogers (US 6904708 B2) and Obinata (JP 2000257039 A).
Regarding claim 9, Yoneshi as modified teaches the process of claim 6, however Yoneshi as modified fails to teach further comprising:
directing the exhaust conduit over a water stream comprising melted snow of the snow mound;
and
directing the water stream towards a storm drain of the ground surface.
Obinata teaches directing the exhaust conduit (¶ [0001]) over a water stream comprising melted 
snow of the snow mound (Fig. 3, snow mound above warm air blowing pipe 9 and drainage ditch 10);
and
directing the water stream towards a storm drain of the ground surface (drainage ditch 10).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
filing date of the claimed invention to have incorporated the teachings of Obinata to modify Yoneshi as modified to orient the exhaust conduit to be over the melt water of the snow and to direct the melt water to a storm drain. Doing so would allows for an energy efficient and cost effective way to dispose of snow mounds (¶ [0007]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of Rogers (US 6904708 B2) and Farone (US 6439224 B1).
Regarding claim 19, Yoneshi as modified teaches the apparatus of claim 12, and Yoneshi further teaches wherein the elongate heat probe comprises a hollow body defining a cavity (Fig. 2, gap portion 6), the cavity in fluid communication with the probe conduit and configured to receive the heated medium (¶ [0023]).
Yoneshi fails to teach a sleeve having an end wall and an opening, the sleeve fitted over a distal end of the elongate heat probe so as to receive the heated medium emitted from the elongate heat 
Farone teaches of an ice melting device that has a sleeve having an end wall and an opening (Fig. 4, cylindrical housing 42), the sleeve fitted over a distal end of the elongate heat probe so as to receive the heated medium emitted from the elongate heat probe (torch 24), wherein the end wall of the sleeve deflects the heated medium away from the end wall so as to evenly transmit heat from the heated medium to the sleeve (Column 4, lines 17-32). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated that teachings of Farone to modify Yoneshi as modified to include a sleeve that fits over the end of the heat probe. Doing so allows for the heat from the flames to be concentrated and to melt a more accurate hole into the ice (Column 4, lines 41-46). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneshi (JP H11264511 A) in view of Rogers (US 6904708 B2) and David (US 4633603 A).
Regarding claim 20, Yoneshi as modified teaches the apparatus of claim 12, however Yoneshi as modified fails to teach wherein the elongate heat probe includes a directional valve, the directional valve configured to direct the heated medium emitted by the elongate heat probe in a selected direction.
David does teach of a snow removing device that has a directional valve (Fig. 6, flap 70). It would 
have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of David to modify Yoneshi as modified to include a directional valve at the end of heat probe. Doing so allows for the speed and direction of the medium to be adjusted (Column 4, lines 30-32).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendrickson et al. (US 20130199756 A1) teaches of a snow mound used for energy storage with a melting probe inserted in it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762